Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-10-2009

Dione Williams v. Newark Beth-Israel M
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2287




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Dione Williams v. Newark Beth-Israel M" (2009). 2009 Decisions. Paper 1553.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1553


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 08-2287
                                    _____________

                             DR. DIONE M. WILLIAMS,
                                           Appellant

                                           v.

                  NEWARK BETH ISRAEL MEDICAL CENTER;
                   SAINT BARNABUS HEALTHCARE SYSTEM


                     Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. Civil No. 06-cv-01649)
                      District Judge: Honorable Joel A. Pisano


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 23, 2009

             Before: RENDELL, AMBRO and JORDAN, Circuit Judges.

                                (Filed: April 10, 2009)


                             OPINION OF THE COURT


RENDELL, Circuit Judge.

      Plaintiff/Appellant Dr. Dione Williams challenges an order of the District Court of

the District of New Jersey enforcing a settlement agreement between her and the Newark

Beth Israel Medical Center (“NBIMC”), and accordingly dismissing her employment
discrimination claims against Appellees. Because we conclude that the agreement

foreclosed the action on appeal, we will affirm.

       We write solely for the benefit of the parties and only briefly summarize the

essential facts. Dr. Williams served for seventeen years as a surgeon at NBIMC. NBIMC

accused her of engaging in disruptive behavior that ultimately resulted in her suspension

in June of 2004. Attorneys for both parties subsequently executed an “Agreement and

Acknowledgment” (“Settlement Agreement”) under which the NBIMC agreed to

terminate Williams’ suspension, and Williams agreed not to exercise her remaining

privileges at the NBIMC or seek reappointment. Williams also agreed to waive “all

potential claims against [NBIMC] arising out of her privileges and appointment at the

Medical Center.” (App. 64-65.) The Settlement Agreement also contained the following

statement addressed to Dr. Williams’ attorney: “Upon receipt of your agreement on behalf

of Dr. Williams, I will submit to you an appropriate Release to be executed by Dr.

Williams.” (App. 65.) It is undisputed that no separate release was ever executed by Dr.

Williams.

       Dr. Williams brought suit in state court against NBIMC and the St. Barnabas

Health Care System in 2006, alleging employment discrimination violations under state

and federal law. Appellees removed the matter to the District Court without objection.

On October 4, 2007, after extensive discovery, the District Court granted a motion by Dr.

Williams to withdraw all federal claims with prejudice, but denied her motion to



                                             2
withdraw all state claims and her motion to remand the case to state court. On April 7,

2008, the District granted a motion by NBIMC to enforce the Settlement Agreement and

dismiss Dr. Williams’ remaining claims. Dr. Williams filed a timely appeal.

       We have jurisdiction to review this final order under 28 U.S.C. § 1291. Coltec

Indus., Inc. v. Hobgood, 280 F.3d 262, 269 (3d Cir. 2002). We apply “plenary review to a

district court’s construction of settlement agreements, but . . . review a district court’s

interpretation of settlement agreements, as well as any underlying facts, for clear error.”

Id. We review a district court’s decision to retain jurisdiction over non-federal

supplemental claims for abuse of discretion. Pryzbowski v. U.S. Healthcare, Inc., 245
F.3d 266, 276 (3d Cir. 2001). We also review a district court’s decision to modify its

procedural orders for abuse of discretion. See In re Cendant Corp. Prides Litig., 233 F.3d
188, 192 (3d Cir. 2000).

       First, Dr. Williams argues that the District Court abused its discretion in retaining

jurisdiction over this case after her federal claims had been withdrawn. Under 28 U.S.C.

§ 1441(c), the District Court has the discretion to remand state law claims or to exercise

supplemental jurisdiction. This discretion “enables district courts to deal with cases

involving pendent claims in the manner that best serves the principles of judicial

economy, procedural convenience, fairness to litigants, and comity.” Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 357 (1988). Attempts at forum manipulation by a plaintiff

may weigh against remand. See Trans Penn Wax Corp. v. McCandless, 50 F.3d 217, 233



                                               3
(3d Cir. 1995).

       In denying remand, the District Court noted that Dr. Williams “offer[ed] no

explanation for her desire to abandon the federal claims,” and it appeared her motion to

dismiss the remaining claims was an “attempt to shield her claims from the imminent

threat of” dismissal and/or summary judgment due to her waiver. (App. 16.) The Court

stated that it had become familiar with the matter due to the time involved in the litigation

and the Court’s resolution of certain discovery issues. The Court reasoned that “[t]o

remand Plaintiff’s . . . claims to state court and start anew, after the time and resources the

parties and the Court have expended, would be against the interests of judicial economy,

fairness and convenience, and would invite the manipulation of the forum.” (App. 17.)

In light of these reasons, which are supported in the record, we cannot say that the District

Court abused its discretion in retaining jurisdiction over the state law claims.

       Next, Dr. Williams argues that the Settlement Agreement did not represent a

meeting of the minds because it expressly contemplated additional terms in the form of a

subsequent release. She contends that the agreement should be unenforceable or, in the

alternative, that a hearing should have been required on the matter.

       We disagree. In New Jersey, a settlement agreement “is a contract which, like all

contracts, may be freely entered into and which a court, absent a demonstration of ‘fraud

or other compelling circumstances,’ should honor and enforce as it does other contracts.”

Pascarella v. Bruck, 462 A.2d 186, 190 (N.J. Super. Ct. App. Div. 1983). Enforcement



                                              4
of such agreements supports “a strong public policy favoring the settlement of litigation.”

Chattin v. Cape May Greene, Inc., 524 A.2d 841, 845 (N.J. Super. Ct. App. Div. 1987).

Further, “the failure to execute release documents does not void the agreement, or render

it deficient from the outset.” Jennings v. Reed, 885 A.2d 482, 489 (N.J. Super. Ct. App.

Div. 2005). Moreover, even if the formal execution of a contract is contemplated but not

achieved, one party’s “undertaking of performance, concurred in by the other party, is

generally taken as strongly probative of an intention” of the parties to be bound.

Comerata v. Chaumont, Inc., 145 A.2d 471, 475 (N.J. Super Ct. App. Div. 1958).

       The executed Settlement Agreement here includes all material terms relevant to

this matter, most notably the waiver by Dr. Williams of all potential employment claims

against NBIMC. Although the Settlement Agreement contemplates a subsequent formal

release, the failure of the parties to execute such a release does not void the executed

agreement. Additionally, Dr. Williams’ conduct in conformity with the contract, in not

attending to patients in NBIMC or seeking reappointment, is a strong indication of her

intent to be bound by the terms of the Settlement Agreement. We find no clear error in

the District Court’s findings with regard to the Settlement Agreement, and agree with the

District Court’s construction of the agreement whereby Dr. Williams is bound by her

waiver. The contractual language is clear and unambiguous, and we find no basis to

conclude that any hearing on the matter was required.

       We also reject Dr. Williams’ argument that the District Court abused its discretion



                                              5
by entering an order ahead of its original deadline, thus denying Williams an opportunity

to file a reply brief. Dr. Williams moved for reconsideration of the order, but did not alert

the District Court to any concern regarding its timing or her inability to file a reply brief.

Moreover, Dr. Williams has not identified any argument that had not already been

presented in support of her unsuccessful motion. Thus, a reply brief would have been of

no consequence to the District Court’s order of October 4th.

       Finally, we reject Dr. Williams’ cursory argument that the District Court erred in

issuing an order on January 22, 2008 instructing the parties that Defendants would file a

motion to enforce the Settlement Agreement by February 8, 2008. Dr. Williams argues

that this order resulted from a “confidential communication” between Appellees and the

District Court, thus putting her at an unspecified “disadvantage.” (App. Br. 29.) Even if

the District Court’s conduct was in any way problematic, it is clear that Dr. Williams

suffered no harm.1

       For the foregoing reasons, we will affirm the April 7, 2008 order of the District

Court enforcing the Settlement Agreement and dismissing Dr. Williams’ claims.




       1
       Thereafter, the Court acceded to the request of counsel for Dr. Williams for a one
month extension to the filing date of Defendants’ motion, in which counsel raised no
concerns regarding the purported confidential communication.

                                               6